Title: From George Washington to Major General Nathanael Greene, 30 July 1780
From: Washington, George
To: Greene, Nathanael


					
						Sir
						[Highlands, N.Y., 30 July 1780]
					
					You are hereby empowered to impress in the states of Penssylvania and New Jersey, such a number of teams as the exigency of the service requires, for the purpose of transporting provisions and military stores

from Easton Sussex &c., for which this shall be your warrant. Given at Robinsons Highlands July 30th 1780
					
						Go. Washington
					
				